UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): April 26, 2011 Johnson & Johnson (Exact name of registrant as specified in its charter) Commission File Number: 01-3215 New Jersey 22-1024240 (State or Other Jurisdiction of Incorporation) (IRS Employer Identification No.) One Johnson & Johnson Plaza, New Brunswick, New Jersey08933 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:732-524-0400 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: xWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01
